FUND AGREEMENT This Agreement dated as of the 1st day of August, 2001 is made by and among Nationwide Financial Services, Inc. (“NFS”) (including any affiliates and/or subsidiaries listed on Exhibit A, collectively “NFS Affiliate/Subsidiary”) and INVESCO Funds Group, Inc. (adviser and transfer agent) and INVESCO Distributors, Inc. (underwriter/distributor) (collectively, the “Fund Party"), to the mutual funds (the “Funds”) listed on Exhibit B. WHEREAS, NFS Affiliate/Subsidiary provides administrative and/or recordkeeping services to variable contracts, which may include, but are not limited to, variable annuity contracts, variable life insurance policies and various retirements plans which meet the definition of retirement plans under Sections 401, 403 and 457 of the Internal Revenue Code (the “Code”) (collectively, “Contracts”); and WHEREAS, NFS Affiliate/Subsidiary may issue variable annuity contracts and variable life insurance policies through separate accounts (“Variable Accounts”) as listed on Exhibit A; and WHEREAS, the Contracts allow for the allocation of net amounts received by NFS to sub-accounts which correspond to each Fund for investment in shares of the Funds; and WHEREAS, selection of a particular sub-account is made by the contract owner or by participants in various types of retirement plans and such contract owners and/or participants may reallocate their investment options among the sub-accounts in accordance with the terms of the Contracts; and WHEREAS, NFS and Fund Party mutually desire the inclusion of the Funds as investment options for the Contracts; and NOW THEREFORE, NFS and Fund Party, in consideration of the promises and undertakings described herein, agree that the Funds will be available in products and services provided by NFS subject to the following: REPRESENTATIONS AND UNDERTAKINGS REPRESENTATIONS BY NFS NFS or an NFS Affiliate/Subsidiary agrees to perform certain administrative services (“Services”) as listed on Exhibit C. NFS represents that the NFS Affiliates/Subsidiaries, including Variable Accounts, have been established and are in good standing under the state law in which they were organized.The Variable Accounts are registered under the Investment Company Act of 1940, unless otherwise exempt therefrom. NFS and its agents shall make no representations concerning the Funds or Fund shares except those contained in the Funds’ then current prospectuses, Statements of Additional Information or other documents produced by Fund Party (or an entity on its behalf) which contain information about the Funds.NFS agrees to allow a reasonable period of time for Fund Party to review any advertising and sales literature drafted by NFS (or agents on its behalf) with respect to the Funds prior to use and prior to submitting such material to any regulator. NFS acknowledges that the identity of Fund Party (and its affiliates’ and/or subsidiaries’) customers and all information maintained about those customers constitute the valuable property of Fund Party.NFS 1 agrees that, should it come into contact or possession of any such information (including, but not limited to, lists or compilations of the identity of such customers), NFS shall hold such information or property in confidence and shall not use, disclose or distribute any such information or property except with Fund Party’s prior written consent or as required by law or judicial process.This paragraph shall survive the expiration or termination of this Agreement. NFS acknowledges that the services provided for under this Agreement by Fund Party are not exclusive and that the same skill will be used in performing services to other companies in similar contexts. NFS represents that the Contracts marketed as annuity contracts and/or life insurance policies are currently treated as annuity contracts and/or life insurance policies under the appropriate provisions of the Code, and that it shall make every effort to maintain such treatment.NFS will promptly notify Fund Party upon having a reasonable basis for believing that the Contracts have ceased to be treated as annuity contracts or life insurance policies, or that the Contracts may not be so treated in the future. For Contracts issued through the Variable Accounts, NFS represents that each Variable Account is a “segregated asset account” and that interests in each Variable Account are offered exclusively through the purchase of a “variable contract”, within the meaning of such terms pursuant to Section 1.817-5(f)(2) of the Federal Tax Regulations, and that it shall make every effort to continue to meet such definitional requirements.NFS shall promptly notify Fund Party upon having a reasonable basis for believing that such requirements have ceased to be met or that they may not be met in the future.Unless otherwise exempt, Fund Party agrees to provide NFS with a certificate or statement indicating compliance with Section 817(h) and a schedule of investment holdings, to be received by NFS no later than 30 days following the end of the calendar quarter. REPRESENTATIONS BY FUND PARTY Fund Party acknowledges that it receives substantial savings as a result of NFS performing those Services listed on Exhibit C on behalf of the Funds. Fund Party and its agents shall make no representations about NFS except those contained in publicly available documents or other documents produced by NFS (or an entity on its behalf). Fund Party agrees to allow a reasonable period of time for NFS to review any advertising and sales literature drafted by Fund Party (or agents on its behalf) with respect to NFS prior to use and prior to submitting such material to any regulator. Fund Party acknowledges that the identity of NFS (and its affiliates’ and/or subsidiaries’) customers and that all information maintained about those customers constitute the valuable property of NFS. Fund Party agrees that, should it come into contact or possession of any such information (including, but not limited to, lists or compilations of the identity of such customers), Fund Party shall hold such information or property in confidence and shall not use, disclose or distribute any such information or property except with NFS’ prior written consent or as required by law or judicial process.This paragraph shall survive the expiration or termination of this Agreement. Fund Party acknowledges that the services provided for under this Agreement by NFS or an NFS Affiliate/Subsidiary are not exclusive and that the same skill will be used in performing services to other companies in similar contexts. Fund Party represents that it will use its best efforts to give equal emphasis and promotion to NFS as is given to companies in similar contexts. Fund Party represents that the Funds are currently qualified as regulated investment companies under Subchapter M of the Code, and that the Funds shall make every effort to maintain such qualification. 2 Fund Party shall promptly notify NFS upon having a reasonable basis for believing that the Funds have ceased to so qualify, or that they may not qualify as such in the future. Fund Party represents that any insurance Funds utilized in the Contracts currently comply with the diversification requirements pursuant to Section 817(h) of the Code and Section 1.817-5(b) of the Federal Tax Regulations, if required, and that such Funds will make every effort to maintain the Funds’ compliance with such diversification requirements, unless the Funds are otherwise exempt from Section 817(h) and/or except as otherwise disclosed in each Fund’s prospectus.
